Kerry J. Shepherd, OSB #944343
KerryShepherd@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, Oregon 97201
Telephone: (503) 295-3085
Fax: (503) 323-9105

Matthew C. Lapple (pro hac vice)
matt@lappleubell.com
Ha Tran Lapple (pro hac vice)
ha@lappleubell.com
LAPPLE UBELL IP LAW, LLP
19800 MacArthur Boulevard, 3rd Floor
Irvine, California 92612
Telephone: (949) 756-4889
Fax: (949) 242-9789

       Attorneysfor Plaintif.!Glam and Glits
       Nail Design, Inc.


                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION

GLAM AND GLITS NAIL DESIGN, INC., a
California corporation,                              Case No.: 3:19-cv-1305-SI

                                      Plaintiff,      STIPULATED INJUNCTION

       V.

NANCY NGUYEN, an individual doing
business as NW BEAUTY SUPPLY,

                                    Defendant.

                         STIPULATED PERMANENT INJUNCTION

       Plaintiff Glam and Glits Nail Design, Inc. ("Plaintiff' or "Glam and Glits") filed its
complaint ("Complaint"), for design patent infringement and trade dress infringement on
August 19, 2019, against Defendant Nancy Nguyen ("Defendant" or "Nguyen"). Pursuant to
